Citation Nr: 1523445	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-29 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left leg disability claimed due to surgical and medical treatment, left total hip arthroplasty (THA), at the Huntington VA Medical Center in March and April 2008.

2.  Entitlement to a rating in excess of 30 percent for anxiety disorder/depression (a psychiatric disability).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to July 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April and July 2010 rating decisions of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO) that, respectively, granted service connection for anxiety/depression, rated 30 percent, and denied compensation under 38 U.S.C.A. § 1151 for additional left leg disability related to a left THA.  The § 1151 denial was continued in a December 2010 rating decision.  In August 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  

[The Veteran also initiated appeals of denials of service connection for a left leg disability (on a direct basis), a left knee disability (on a direct basis), hearing loss, and a prostate disorder, also adjudicated in the April 2010 rating decision.  He was subsequently awarded service connection for hearing loss and withdrew (on the record at a DRO hearing) his claim seeking service connection for a prostate disorder.  The remaining matters were readjudicated in a November 2013 statement of the case (SOC).  In his substantive appeal following that readjudication, received the same month, he checked the box indicating that he was only appealing the issues he listed on that form, specifically indicated that the substantive appeal was in response to the November 2013 SOC, and listed the rating for psychiatric disability as the only issue he intended to appeal.  At the August 2014 Board hearing, the Veteran's attorney confirmed that the rating for anxiety/depression and the § 1151 claim were the only issues on appeal.  Consequently, the Board finds that the other matters addressed in the November 2013 SOC are not before the Board.]  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

With respect to the Veteran's claim for an increased rating for psychiatric disability, the Board notes that, at the August 2014 Board hearing, he testified that the 30 percent rating currently assigned did not accurately reflect the functional limitations due to psychiatric disability, and that updated VA treatment records (not yet associated with his claims file) would support such contention.  (He denied receiving treatment outside the VA system aside from prior treatment at the Logan Vet Center, records of which are already associated with his file.)  Records of ongoing treatment for psychiatric disability are pertinent evidence which must be secured; VA records of such evaluation or treatment are constructively of record.

The Veteran also has provided for the record the report of an August 2014 private mental status examination, when the examiner noted that the Veteran exhibited cognitive difficulties which were not noted on the last (October 2013) VA psychiatric examination, but could be related to his psychiatric disability.  As this suggests a worsening since the last VA examination, the Board finds that a contemporaneous examination to determine the full scope of symptoms and functional limitations associated with the Veteran's service-connected psychiatric disability is necessary. 

Regarding the claim for compensation under 38 U.S.C.A. § 1151, the Board notes that the Veteran has alleged that his post-surgical care (specifically, the manner in which his left leg was bandaged following the procedure) has resulted in additional disability.  To substantiate such claim, there must be evidence of: the claimed disability (or additional disability); VA medical or surgical treatment (or other etiological factors not pertinent herein); a nexus between the disability and the VA treatment; and that the proximate causation of the additional disability involved some element of fault on the part of VA, or was an event not reasonably foreseeable.
Upon review of the record, the Board finds that additional development of medical evidence is necessary to evaluate the § 1151 claim.  The Veteran has asserted 14 months of substantial treatment (including IV antibiotics, office visits for knee injections, prescription medication, and in-home care from a home health nurse) for a knee infection related to the manner in which his leg was bandaged following the April 2008 procedure.  He notes, correctly, that records of this treatment are not associated with his file.  Exhaustive development for such treatment records is necessary.  

Further, it is not clear what left leg disabilities are present and potentially related to the medical treatment in question.  The Veteran has alleged that a number of left leg disabilities, including muscle deterioration, painful scars, limitation of motion, degenerative joint disease, and bipartite patella, are related to his VA medical treatment.  (See August 2009 claim and nexus opinion from Dr. J.M.D.)  An examination to secure a medical opinion to determine the nature and likely etiology of all left leg pathology is required.  And if there is evidence of a disability related to VA treatment, a medical opinion as to whether the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable would also be needed.
 
Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA evaluations or treatment the Veteran received for psychiatric disability, and also arrange for exhaustive development to secure all records related to the Veteran's 2008 left THA at the Huntington VA Medical Center, to specifically include all records of postsurgical care, prescription, medical appointments, home health treatment, and any pertinent treatment he received from Dr. Mannis.   
2.  When the development requested above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the current severity of his service-connected psychiatric disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should:

(a)  Identify each symptom of anxiety/depression found, noting its frequency and severity.  The examiner must specifically note the presence or absence of each symptom listed in the rating schedule criteria for ratings above 30 percent (and any other symptoms of similar gravity found).  

(b)  Identify (after appropriate testing) any cognitive impairment found, and its etiology, distinguishing (to the extent possible, any such impairment associated with the Veteran's service-connected psychiatric disability from any impairment due to co-existing other (non-service-connected) etiology.  The examiner should cite to the record (as deemed appropriate) in support of any division of symptoms.  [Any symptoms attributable in part to service-connected psychiatric disability and in part to a non-service-connected diagnosis should be attributed to the psychiatric disability in assessing the disability picture presented by such disability.]

(c)  If the disability picture presented shows worsening of the disability since October 2013, the examiner should discuss the associated functional limitations and expected impact on social and occupational functioning, and note when (as shown by the record) such worsening first became apparent..
The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  The AOJ should also arrange for the Veteran to be examined by an orthopedic surgeon to determine the nature and likely etiology of his left leg disability/ies.  The entire record, to include this remand, must be reviewed by the examiner(s) in connection with the examination(s).  Based on a review of the record, to include any treatment records obtained pursuant to the development ordered above, and examination of the Veteran, the examiner(s) must provide opinions that respond to the following: 

(a) Please identify (by medical diagnosis) each left leg disability found, specifically noting the presence or absence of any muscle atrophy, weakness, painful scars, arthritis and limitation of motion, sensory changes, and bipartite patella.

(b) With respect to all left leg disability/pathology found diagnosed, please opine whether it is at least as likely as not (a 50 % or greater probability) that such was either caused or aggravated by (increased in severity due to) the Veteran's left THA and postsurgical care (The allegation of improper postoperative bandaging must specifically be addressed)?  If any left leg disability/pathology is determined to be unrelated to the Veteran's left hip VA surgical and medical treatment, please identify the etiological factor(s) considered more likely.

(c)  For any (and all) left lower extremity pathology that is determined to be related to surgical or medical treatment provided by VA, opine whether the VA treatment involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care.  The opinion should specifically address the Veteran's allegations regarding the manner in which his leg was bandaged following surgery. 

(b) If the response to (a) is no (i.e., there was no element of VA fault in the care provided) please opine further whether or not the additional left leg disability/ies resulting from VA treatment is/are due to an event not reasonably foreseeable.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

4. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and his attorney opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

